Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION


Priority           

           Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. 



Information Disclosure Statement
           The information disclosure statements (IDS) submitted on 1/7/2022 has been considered by the Examiner and made of record in the application file.




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



         Claims 2-3, 6-7, 15-16, 19-23 25-26, 31-32, 35-36, 44-45, 48-52 and  54-55  are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. PG-Publication # 2008/0320530), in view of Wiser et al. (U.S. PG-Publication # 20010/0031162), and in view of Howard et al. (U.S. PG-Publication # 2006/0148483).



          Consider claims 2 and 31, Weaver et al. clearly disclose a method for content delivery in a communications infrastructure, the method comprising: 
          receiving a delayable content object corresponding to a request from a requesting user terminal (par. 5 (receiving a selection of media content for viewing on demand; receiving an input specifying delayed 
viewing; determining that the media content is to commence before expiration of a predetermined time interval; determining whether or not any inputs from other viewers have been received that also specify delayed viewing of the same media content before expiration of the predetermined time interval…  requesting a plurality of packets from the network, each of the packets bearing a multicast identifier corresponding to the selected media content; receiving the plurality of packets; and delivering the plurality of packets for presentation of the media content)); identifying an opportunity for multicasting the delayable content object over a shared link of the communications infrastructure; 
          delivering the delayable content object to a plurality of user terminals over the shared link of the communication infrastructure in response to the identifying the opportunity, wherein the delayable content object is provided in a multicast communication to each of the plurality of user terminals, wherein the plurality of user terminals comprise the requesting user terminal and a non-requesting user terminal (
par. 5 (receiving a selection of media content for viewing on demand; receiving an input specifying delayed viewing; determining that the media content is to commence before expiration of a predetermined time interval; determining whether or not any inputs from other viewers have been received that also specify delayed viewing of the same media content before expiration of the predetermined time interval…  requesting a plurality of packets from the network, each of the packets bearing a multicast identifier corresponding to the selected media content; receiving the plurality of packets; and delivering the plurality of packets for presentation of the media content)); 
          receiving, after the delivering, a new request from the non-requesting user terminal for additional content for the delayable content object (par. 5 (receiving a selection of media content for viewing on demand; receiving an input specifying delayed viewing; determining that the media content is to commence before expiration of a predetermined time interval; determining whether or not any inputs from other viewers have been received that also specify delayed viewing of the same media content before expiration of the predetermined time interval); EN: It would be obvious that the non-requesting user can make another request for additional content for the delayable content object after receiving the delivery); and 
          communicating the additional content to at least the non-requesting user terminal  (par. 5 (receiving a selection of media content for viewing on demand …  requesting a plurality of packets from the network, each of the packets bearing a multicast identifier corresponding to the selected media content; receiving the plurality of packets; and delivering the plurality of packets for presentation of the media content)). 
          However, Weaver et al. do not specifically disclose identifying an opportunity.
          In the same field of endeavor, Wiser et al. clearly show:
          identifying an opportunity (par. 207 (This unanticipated bandwidth that becomes available is known as opportunistic bandwidth)) .                   
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show identifying an opportunity, as taught by Wiser, so that available capacity can be more efficiently allocated.
          However, Weaver and Wiser do not specifically disclose multicasting the delayable content object over a shared link of the communications infrastructure.
          In the same field of endeavor, Howard et al. clearly show:         
          multicasting the delayable content object over a shared link of the communications infrastructure (fig. 1 (B, G, 2,16), par. 32 (The antenna 10 is located within the coverage region of a spot beam B generated by the satellite 12, which may for example be a geostationary satellite having multibeam receive/transmit antennas for receiving and transmitting signals in each of a plurality of spot beams B. Each spot beam B carries a plurality of frequency channels both in the forward and return directions. The satellite also receives and transmits in a global beam G which has a coverage area extending substantially or completely over the coverage areas of the spot beams B. The global beam G carries at least one forward and one return frequency channel))
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, show identifying an opportunity, as taught by Wiser, and show multicasting the delayable content object over a shared link of the communications infrastructure, as taught by Howard, so that available capacity can be more efficiently allocated.



          Consider claim 3, and as applied to claim 2 above,
                         claim 32, and as applied to claim 31 above, 
Weaver et al. clearly disclose a method, wherein the identifying the opportunity for multicasting the delayable content object comprises monitoring actual present usage and conditions of the shared link with respect to one or more of the plurality of user terminals (par. 26 (If a viewer requests deferred viewing of an audiovisual program… network 200 (FIG. 1) may download the program to network interface equipment 160 during a time when network usage is expected to be relatively low compared to a period of peak network usage)).




          Consider claim 6, and as applied to claim 2 above,
                         claim 35, and as applied to claim 31 above,  
Weaver et al. clearly disclose a method, wherein the opportunity comprises a predetermined time window (par. 5 (receiving a selection of media content for viewing on demand; receiving an input specifying delayed viewing; determining that the media content is to commence before expiration of a predetermined time interval;).




          Consider claim 7, and as applied to claim 6 above,
                          claim 36, and as applied to claim 35 above, 
Weaver et al. clearly disclose a method, wherein the predetermined time window comprises an off-peak time window (par. 6 (receiving an input specifying deferred viewing; determining that network utilization is less than a peak network utilization; requesting the media content; receiving the media content; and delivering the media content to a destination)).



          Consider claim 15, and as applied to claim 2 above,
                         claim 44, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose a satellite spot beam.
          In the same field of endeavor, Howard et al. clearly show:                   
          wherein the communications infrastructure comprises a satellite communication system, and wherein the shared link comprises a satellite spot beam (fig. 1 (B, G, 2,16), par. 32 (The antenna 10 is located within the coverage region of a spot beam B generated by the satellite 12, which may for example be a geostationary satellite having multibeam receive/transmit antennas for receiving and transmitting signals in each of a plurality of spot beams B. Each spot beam B carries a plurality of frequency channels both in the forward and return directions. The satellite also receives and transmits in a global beam G which has a coverage area extending substantially or completely over the coverage areas of the spot beams B. The global beam G carries at least one forward and one return frequency channel)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show a satellite spot beam, as taught by Howard, so that available capacity can be more efficiently allocated.



          Consider claim 16, and as applied to claim 2 above,
                         claim 45, and as applied to claim 31 above,  
Weaver et al. clearly disclose a method, further comprising: 
          selecting the plurality of user terminals including the non-requesting user terminal for receipt of the multicast communication (par. 5 (receiving a selection of media content for viewing on demand; receiving an input specifying delayed viewing; determining that the media content is to commence before expiration of a predetermined time interval; determining whether or not any inputs from other viewers have been received that also specify delayed viewing of the same media content before expiration of the predetermined time interval).




          Consider claim 19, and as applied to claim 2 above,
                         claim 48, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose broadcasting control data to direct the non-requesting user terminal to accept the multicast communication.
          In the same field of endeavor, Howard et al. clearly show:                   
          broadcasting control data to direct the non-requesting user terminal to accept the multicast communication (par. 70 (content may be delivered for real-time viewing or time-delayed viewing. Content for real-time viewing are processed on-the-fly by this system and sent to the affiliate and broadband distribution system 108 directly for broadcast at a transmission rate viewable by viewers as they receive the content in real time. Content for time-delayed viewing are processed, modified, or prepared, the processed content is sent to the content management system 104 as part of nonlinear content where it is redirected to storage); EN: It would be obvious control data is sent to the terminal so that it can determine if it is linear or non-linear content)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show broadcasting control data to direct the non-requesting user terminal to accept the multicast communication, as taught by Howard, so that available capacity can be more efficiently allocated.



           Consider claim 20, and as applied to claim 19 above, 
                          claim 49, and as applied to claim 48 above,
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose determining, at the non-requesting user terminal, whether to store the delayable content object.
          In the same field of endeavor, Howard et al. clearly show:                   
          determining, at the non-requesting user terminal, whether to store the delayable content object based on the control data (par. 70 (content may be delivered for real-time viewing or time-delayed viewing. Content for real-time viewing are processed on-the-fly by this system and sent to the affiliate and broadband distribution system 108 directly for broadcast at a transmission rate viewable by viewers as they receive the content in real time. Content for time-delayed viewing are processed, modified, or prepared, the processed content is sent to the content management system 104 as part of nonlinear content where it is redirected to storage); EN: It would be obvious control data is sent to the terminal so that it can determine if it is linear or non-linear content))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show determining, at the non-requesting user terminal, whether to store the delayable content object, as taught by Howard, so that available capacity can be more efficiently allocated.



           Consider claim 21, and as applied to claim 2 above,
                          claim 50, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose selecting a transport protocol for the multicast communication.
          In the same field of endeavor, Howard et al. clearly show:                   
          selecting a transport protocol for the multicast communication (par. 189 (communication transmitted to receiver controller/STB is encrypted using SSL/TLS protocols or other schemes depending on the type of communication)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show selecting a transport protocol for the multicast communication, as taught by Howard, so that available capacity can be more efficiently allocated.



           Consider claim 22, and as applied to claim 21 above,
                          claim 51, and as applied to claim 50 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose applying the transport protocol.
          In the same field of endeavor, Howard et al. clearly show:                   
          applying the transport protocol to the multicast communication (par. 189 (communication transmitted to receiver controller/STB is encrypted using SSL/TLS protocols or other schemes depending on the type of communication).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show applying the transport protocol, as taught by Howard, so that available capacity can be more efficiently allocated.



           Consider claim 23, and as applied to claim 22 above,
                          claim 52, and as applied to claim 51 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose determining, at the non-requesting user terminal, whether to store the delayable content object based on the transport protocol.
          In the same field of endeavor, Howard et al. clearly show:                   
          determining, at the non-requesting user terminal, whether to store the delayable content object based on the transport protocol (par. 189 (All content is securely encrypted before either broadcast transmission or unicast transmission. In some embodiments; after receiving a linear content, the receiver controller/STB will automatically decrypt the linear content for display. In other embodiments, after receiving a nonlinear content, the nonlinear content is directly placed in storage and will not be decrypted unit it is ready for display)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show determining, at the non-requesting user terminal, whether to store the delayable content object based on the transport protocol, as taught by Howard, so that available capacity can be more efficiently allocated.




           Consider claim 25, and as applied to claim 2 above,
                          claim 54, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose the requesting user stores the delayable content object in response to receipt of the multicast communication.
          In the same field of endeavor, Howard et al. clearly show:                   
          wherein the requesting user stores the delayable content object in response to receipt of the multicast communication (par. 70 (Content for time-delayed viewing are processed, modified, or prepared, the processed content is sent to the content management system 104 as part of nonlinear content where it is redirected to storage).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show the requesting user stores the delayable content object in response to receipt of the multicast communication, as taught by Howard, so that available capacity can be more efficiently allocated.



          Consider claim 26, and as applied to claim 2 above,
                         claim 55, and as applied to claim 31 above,  
Weaver et al. clearly disclose a method, further comprising: 
          requesting at the requesting user terminal the delayable content object as an explicit request to delay receipt of the delayable content object (par. 5 (receiving a selection of media content for viewing on demand; receiving an input specifying delayed viewing).







         Claims 4-5, 8-13, 17-18, 33-34, 37-42, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. PG-Publication # 2008/0320530), in view of Wiser et al. (U.S. PG-Publication # 20010/0031162), and Howard et al. (U.S. PG-Publication # 2006/0148483), and in view of Lajoie et al. (U.S. PG-Publication # 2009/0187939).


          Consider claim 4, and as applied to claim 2 above,
                         claim 33, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose determining excess capacity on the shared link. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          wherein the identifying the opportunity for multicasting the delayable content object opportunity comprises determining excess capacity on the shared link (par. 123 (Trickle downloads may programmatic (e.g., predetermined to continue in one session until complete, such as based on a bandwidth reservation), or may also be opportunistic; e.g., conducted in two or more segments as excess capacity becomes available)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show determining excess capacity on the shared link, as taught by Lajoie, so that available capacity can be more efficiently allocated.



          Consider claim 5, and as applied to claim 4 above,
                         claim 34, and as applied to claim 33 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose the excess capacity is determined to be presently available. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          wherein the excess capacity is determined to be presently available on the communications link in response to determining that more than a predetermined threshold amount of excess capacity is presently available on the communications infrastructure (par. 123 (Trickle downloads may programmatic (e.g., predetermined to continue in one session until complete, such as based on a bandwidth reservation), or may also be opportunistic; e.g., conducted in two or more segments as excess capacity becomes available)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show the excess capacity is determined to be presently available, as taught by Lajoie, so that available capacity can be more efficiently allocated.



          Consider claim 8, and as applied to claim 2 above,
                         claim 37, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose adding the delayable content object to a delaycast service flow. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          adding the delayable content object to a delaycast service flow (par. 362 (Another rule might allow for the relegation of low-priority requests to the back of the service queue; e.g., those associated with subscribers who have elected to receive content on a less-than-timely or delayed basis (perhaps in exchange for financial or other considerations). Such subscribers effectively do not care when they receive the content (within certain constraints, obviously))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show adding the delayable content object to a delaycast service flow, as taught by Lajoie, so that available capacity can be more efficiently allocated.



          Consider claim 9, and as applied to claim 8 above,
                         claim 38, and as applied to claim 71 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose the delayable content object is delayable prior to the adding the delayable content object to the delaycast service flow. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          determining that the delayable content object is delayable prior to the adding the delayable content object to the delaycast service flow (par. 362 (Another rule might allow for the relegation of low-priority requests to the back of the service queue; e.g., those associated with subscribers who have elected to receive content on a less-than-timely or delayed basis (perhaps in exchange for financial or other considerations). Such subscribers effectively do not care when they receive the content (within certain constraints, obviously))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show the delayable content object is delayable prior to the adding the delayable content object to the delaycast service flow, as taught by Lajoie, so that available capacity can be more efficiently allocated.



          Consider claim 10, and as applied to claim 9 above,
                         claim 39, and as applied to claim 38 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose determining that the delayable content object is delayable is at least in part based on at least one of a content object size, an associated file type, or an originating content source. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          wherein the determining that the delayable content object is delayable is at least in part based on at least one of a content object size, an associated file type, or an originating content source (par. 97 (capacity limitations may be imposed by any number of factors, such as the unavailability of the content from a provider (e.g., studio or television network), delays imposed by transmission, filtering, transcoding, encryption/decryption, conditional access establishment and/or download (e.g., according to a "DCAS" or downloadable conditional access system paradigm), and so forth)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show determining that the delayable content object is delayable is at least in part based on at least one of a content object size, an associated file type, or an originating content source, as taught by Lajoie, so that available capacity can be more efficiently allocated.



          Consider claim 11, and as applied to claim 8 above,
                         claim 40, and as applied to claim 37 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose a delaycast queue. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          wherein the delaycast service flow comprises a delaycast queue (par. 362 (Another rule might allow for the relegation of low-priority requests to the back of the service queue; e.g., those associated with subscribers who have elected to receive content on a less-than-timely or delayed basis (perhaps in exchange for financial or other considerations). Such subscribers effectively do not care when they receive the content (within certain constraints, obviously))).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show a delaycast queue, as taught by Lajoie, so that available capacity can be more efficiently allocated.




          Consider claim 12, and as applied to claim 8 above,
                         claim 41, and as applied to claim 37 above,  
Weaver et al. clearly disclose a method, further comprising: 
          retrieving the delayable content object from the delaycast service flow for designation as next-scheduled data for communication over the communications infrastructure in response to the identifying the opportunity (par. 5 (receiving a selection of media content for viewing on demand; receiving an input specifying delayed viewing; determining that the media content is to commence before expiration of a predetermined time interval; determining whether or not any inputs from other viewers have been received that also specify delayed viewing of the same media content before expiration of the predetermined time interval…  requesting a plurality of packets from the network, each of the packets bearing a multicast identifier corresponding to the selected media content; receiving the plurality of packets; and delivering the plurality of packets for presentation of the media content), par. 6 (receiving an input specifying deferred viewing; determining that network utilization is less than a peak network utilization; requesting the media content; receiving the media content; and delivering the media content to a destination)),).



          Consider claim 13, and as applied to claim 8 above, 
                         claim 42, and as applied to claim 31 above,
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose determining a relative priority of the delayable content object. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          wherein the adding the delayable content object to the delaycast service flow comprises determining a relative priority of the delayable content object with respect to a plurality of content objects and assigning the delayable content object to the delaycast service flow according to the relative priority (par. 362 (Another rule might allow for the relegation of low-priority requests to the back of the service queue; e.g., those associated with subscribers who have elected to receive content on a less-than-timely or delayed basis (perhaps in exchange for financial or other considerations). Such subscribers effectively do not care when they receive the content (within certain constraints, obviously)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show determining a relative priority of the delayable content object, as taught by Lajoie, so that available capacity can be more efficiently allocated.



          Consider claim 17, and as applied to claim 16 above, 
                         claim 46, and as applied to claim 45 above,
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose anticipating an implicit request from the non-requesting user based on at least one of a user profile, a user preference, or content request trends. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          wherein the selecting comprises anticipating an implicit request from the non-requesting user based on at least one of a user profile, a user preference, or content request trends (par. 362 (Another rule might allow for the relegation of low-priority requests to the back of the service queue; e.g., those associated with subscribers who have elected to receive content on a less-than-timely or delayed basis (perhaps in exchange for financial or other considerations). Such subscribers effectively do not care when they receive the content (within certain constraints, obviously)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show anticipating an implicit request from the non-requesting user based on at least one of a user profile, a user preference, or content request trends, as taught by Lajoie, so that available capacity can be more efficiently allocated.



          Consider claim 18, and as applied to claim 16 above, 
                         claim 47, and as applied to claim 45 above,
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose selecting the non-requesting user terminal is at least in part based on scoring-related records maintained by a request handler. 
          In the same field of endeavor, Lajoie et al. clearly show:                   
          wherein the selecting the non-requesting user terminal is at least in part based on scoring-related records maintained by a request handler (par. 362 (Another rule might allow for the relegation of low-priority requests to the back of the service queue; e.g., those associated with subscribers who have elected to receive content on a less-than-timely or delayed basis (perhaps in exchange for financial or other considerations). Such subscribers effectively do not care when they receive the content (within certain constraints, obviously)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show selecting the non-requesting user terminal is at least in part based on scoring-related records maintained by a request handler, as taught by Lajoie, so that available capacity can be more efficiently allocated.








         Claims 24 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. PG-Publication # 2008/0320530), in view of Wiser et al. (U.S. PG-Publication # 20010/0031162), and Howard et al. (U.S. PG-Publication # 2006/0148483), and in view of Noh et al. (U.S. Patent # 7969997).


          Consider claim 24, and as applied to claim 22 above, 
                         claim 53, and as applied to claim 51 above,
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose the transport protocol does not result in feedback from the non-requesting user terminal. 
          In the same field of endeavor, Noh et al. clearly show:                   
          wherein the transport protocol does not result in feedback from the non-requesting user terminal regarding transmission results of the multicast communication (col. 9, lines 59-64 (Video is scheduled in a server-client scenario using CoDiO or CoDiO light approaches using a video streaming protocol without acknowledgments (ACKs), thereby mitigating any reduction in uplink throughput of clients in peer-to-peer streaming as would be associated with ACKs)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show the transport protocol does not result in feedback from the non-requesting user terminal, as taught by Noh, so that available capacity can be more efficiently allocated.






         Claims 27 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. PG-Publication # 2008/0320530), in view of Wiser et al. (U.S. PG-Publication # 20010/0031162), and Howard et al. (U.S. PG-Publication # 2006/0148483), and in view of Xu et al. (U.S. PG-Publication # 2014/0136728).


          Consider claim 27, and as applied to claim 2 above,
                         claim 56, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose storing at least a first portion of the delayable content object. 
          In the same field of endeavor, Xu et al. clearly show:                   
          wherein the non-requesting user terminal stores at least a first portion of the delayable content object (par. 4 (The method reschedules the transmission of portions of a requested 2D content for a requesting client and uses multicast to transmit, so that some portions can be shared among those clients requesting the same 2D content. Specifically, the method comprises the steps of receiving a request for a 2D content and generating a schedule for delivering the 2D content with a first delay for an initial portion of the 2D content and with a second delay for a subsequent portion of the 2D content)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show storing at least a first portion of the delayable content object, as taught by Xu, so that available capacity can be more efficiently allocated.









         Claims 28 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. PG-Publication # 2008/0320530), in view of Wiser et al. (U.S. PG-Publication # 20010/0031162), Howard et al. (U.S. PG-Publication # 2006/0148483), and Xu et al. (U.S. PG-Publication # 2014/0136728), and in view of Abraham et al. (U.S. Patent # 9137093).



          Consider claim 28, and as applied to claim 27 above,
                         claim 57, and as applied to claim 31 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose missing data from the first portion of the delayable content object. 
          In the same field of endeavor, Abraham et al. clearly show:                   
          wherein the first portion of the delayable content object partially fulfills the new request and the additional content comprises missing data from the first portion of the delayable content object (col. 3, lines 56-62 (comparing the sets of requests for data to a dictionary including at least portions of requests for data and numerical values representing the portions of requests for data stored in association with the portions of requests for data, and determining corresponding numerical values for the requests for data included in the sets of requests based on the comparison. Requests for data included in the sets of requests for data may be replaced with the corresponding numerical values)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show missing data from the first portion of the delayable content object, as taught by Abraham, so that available capacity can be more efficiently allocated.






         Claims 29-30 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al. (U.S. PG-Publication # 2008/0320530), in view of Wiser et al. (U.S. PG-Publication # 20010/0031162), Howard et al. (U.S. PG-Publication # 2006/0148483), Xu et al. (U.S. PG-Publication # 2014/0136728), and Abraham et al. (U.S. Patent # 9137093), and in view of Ramer et al. (U.S. PG-Publication # 2018/0025010).


          Consider claim 29, and as applied to claim 28 above,
                         claim 58, and as applied to claim 57 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose dictionary coding techniques.
          In the same field of endeavor, Ramer et al. clearly show:                   
          storing the delayable content object at one or more of the plurality of user terminals in a subscriber dictionary (par. 532 (The predictive text may be based, in part, on at least one of mobile communication facility 102 information, SMS conversion, mobile subscriber characteristic information, user specific dictionary, numeric keypad conversion, and multi-letter keypad conversion)) using dictionary coding techniques (par. 80 (Using a binary coding scheme in which visited pages are coded “1” and unvisited pages “0,” one may create user-based preference vectors and analyze statistically for both intra-user and inter-user cluster preferences or similarities. Other coding techniques may group certain sites along dimensions of commonality; with navigation behavior analyzed using any number of Euclidean or other distance and/or matching techniques)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show dictionary coding techniques, as taught by Ramer, so that available capacity can be more efficiently allocated.




          Consider claim 30, and as applied to claim 29 above,
                         claim 59, and as applied to claim 58 above,  
Weaver et al. clearly disclose the method as described.
          However, Weaver et al. do not specifically disclose subscriber dictionary.
          In the same field of endeavor, Abraham et al. clearly show:                   
          wherein the new request is generated by the non-requesting user terminal at least in part based on the subscriber dictionary at the non-requesting user terminal to identify the missing data from the first portion of the delayable content object (col. 3, lines 56-62 (comparing the sets of requests for data to a dictionary including at least portions of requests for data and numerical values representing the portions of requests for data stored in association with the portions of requests for data, and determining corresponding numerical values for the requests for data included in the sets of requests based on the comparison. Requests for data included in the sets of requests for data may be replaced with the corresponding numerical values)).
          Therefore, it would have been obvious to a person of ordinary skill in the art before the time of invention to demonstrate a method for content delivery, as taught by Weaver, and show subscriber dictionary, as taught by Abraham, so that available capacity can be more efficiently allocated.

   

 
                                             Allowable Subject Matter

 	Claims 14 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                       


Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.



/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 1, 2022